ACCEPTED
08-21-00041-CR
EIGHTH COURT OF APPEALS

08-21-00041-CR 3/17/2021 8.08 AM

ELIZABETH G. FLORES
CLERK

NO. 08-21-00041-CR
FILED IN

8th COURT OF APPEALS
IN THE EL PASO, TEXAS
COURT OF APPEALS 3/17/2021 8:03:46 AM
EIGHTH DISTRICT OF TEXAS ELIZABETH G. FLORES
Clerk

 

ERIBERTO LOPEZ,
Appellant

VS.

THE STATE OF TEXAS
Appellee

 

In the 112" District Court of
Reagan County, Texas
MOTION TO DISMISS APPEAL
TO THE HONORABLE JUSTICES OF SAID COURT:

Now comes ERIBERTO LOPEZ, Appellant in the above styled and
numbered case, before the decision in this Court has been delivered, and
respectfully moves this Court to withdraw appellant's notice of appeal and dismiss
this appeal, pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.

Respectfully submitted,
/s/ Albert G. Valadez

Albert G. Valadez
SBT# 20421840
104 West Callaghan

Fort Stockton, Texas 797
32.336.7562

432.336.2600 Fax

agvaladez@sbeglobal.net

Attorney for ERIBERTO LOPEZ

35

CERTIFICATE OF SERVICE

This is to certify that on Mareh 15, 2021, a true and correct copy of the
above and foregoing document was served on the | 12!'' District Attorney's Office,
Reagan County, by electronic service through the Electronic Filing Manager.

s/ Albert G. Valadez
Albert G. Valadez

STATE OF TEXAS 8
8
COUNTY OF PECOS §

BEFORE ME. the undersigned authority, on this day personally appeared

Albert G. Valadez, who after being duly sworn siated:
"Lam the attorney for the appellant in the above numbered and
entitled cause. I have read the foregoing Motion to Dismiss Appeal
and swear that all of the allegations of fact contained therein are true

and correct.”

F.5 . it ¥
Albert G. Valadez
Affiant

SUBSCRIBED AND SWORN TO BEFORE ME on March 15, 2021. to
certify which witness my hand and Seal of office.

 

Soon Ox } Arf iin d
+ Notary Public, State of Texas
Pa }
STATE OF TEXAS §

COUNTY OF REAGAN

AFF VIT

BEFORE ME, the undersigned authority, on this day personaily appeared

ERIBERTO LOPEZ, who after being duly sworn stated:

"Jam the appellant in the above-entitled and numbered cause. I have

read the foregoing Motion to Dismiss Appeal and swear that all of the

allegations of fact contained therein are true and correct."

 

TF on
a
ot. a f - Jd v
ERIBERTO LOPEZ /
Appellant Lo

SUBSCRIBED AND SWORN TO BEFORE ME on this oe

March 2021, to certify which witness my hand and seal of office.

a 5 a “ ) ‘
tae alr, ROSIE V. ORTIZ ( fut | ) TA.
ZF. “we Notery Public, State of Texas —— +

Be $F Comm. Expites 07-25-2023 Notary Public, State of Texas

 

 

    

 

 

 

day of